Exhibit 10(ee) OLIN CORPORATION CONTRIBUTING EMPLOYEE OWNERSHIP PLAN Effective as of December 1, 2003 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 3 ARTICLE II PARTICIPATION 2.01 On the Restatement Effective Date 2.02 After the Restatement Effective Date 14 14 14 ARTICLE III CONTRIBUTIONS 3.01 Tax Deferred Contributions 3.02 Limitation on Tax Deferred Contributions 3.03 Taxed Contributions 3.04 Employer Contributions 3.05 Limitation on Taxed Contributions and Company Contributions 3.06 Rollover Contributions and Prior Plan Transfers 3.07 Benefit and Contribution Limitations 15 15 16 18 19 20 23 24 ARTICLE IV ESOP LOANS 4.01 [Reserved] 4.02 [Reserved] 4.03 Limitations on Stock Acquired with Proceeds of an ESOP Loan. 4.04 [Reserved] 4.05 [Reserved] 26 26 26 26 26 26 ARTICLE V ALLOCATIONS TO PARTICIPANTS’ ACCOUNTS 5.01 Tax Deferred Contributions and Taxed Contributions 5.02 Allocations with Respect to Dividends on Allocated Company Stock 5.03 Matching Allocations 5.04 Performance Matching Allocations 5.05 Aegis Retirement Plan Contribution Allocations 5.06 Monarch Retirement Plan Contribution Allocations. 27 27 27 28 28 29 30 ARTICLE VI INVESTMENT OF CONTRIBUTIONS 6.01 Participant Direction of Accounts 6.02 Investments in Company Stock 6.03 Investment of Company Matching Allocations and Performance Matching Allocations 6.04 Special Distribution Account 31 31 31 31 32 ARTICLE VII VESTING 7.01 Vesting of Tax Deferred Contribution and Taxed Contribution Accounts 7.02 Vesting of Company Contribution Accounts 7.03 Vesting of Amounts Rolled Over or Transferred from Other Plans 7.04 Forfeitures 7.05 Repayment of Prior Distributions 34 34 34 34 34 35 ARTICLE VIII WITHDRAWALS PRIOR TO TERMINATION OF EMPLOYMENT 8.01 Priority for Withdrawals 8.02 Penalties for General Withdrawals 8.03 Hardship Withdrawals 8.04 Period of Suspension 8.05 Limitation on Withdrawals for Participants with Outstanding Loans 36 36 37 37 38 38 ARTICLE IX LOANS TO PARTICIPANTS AND BENEFICIARIES 9.01 Loan Program 9.02 General Rules 9.03 Amount 9.04 Rate of Interest and Term of Loan 9.05 Security 9.06 Repayment 39 39 39 39 39 39 40 ARTICLE X DISTRIBUTIONS 10.01 Termination of Employment 10.02 Method of Distribution 10.03 Form of Distribution 10.04 Date of Distribution 10.05 Compliance with Applicable Law 10.06 Distributions to Comply with Qualified Domestic Relations Order 10.07 Distribution Rights Pertaining to Stock Distributions 41 41 42 42 42 43 43 43 ARTICLE XI TRUST FUND 11.01 Trust Agreement 11.02 Trustee 11.03 Return of Contributions 45 45 45 45 ARTICLE XII ADMINISTRATION 12.01 Administrative Committee 12.02 Investment Committee 12.03 Delegation 12.04 Action by Company 12.05 Employment of Agents 12.06 Fiduciary Responsibilities 12.07 Compensation 12.08 Committee Liability 12.09 Reports to Participants 12.10 Administrative Expenses 12.11 Special Fiduciary Provisions Concerning Employer Stock 46 46 46 46 46 46 46 47 47 47 47 47 ARTICLE XIII VOTING AND TENDER OFFERS 13.01 Voting of Company Stock 13.02 Tendering Company Stock 48 48 48 ARTICLE XIV AMENDMENT AND TERMINATION 14.01 Amendment 14.02 Termination 14.03 Termination of an Employer’s Participation 50 50 50 50 ARTICLE XV MISCELLANEOUS PROVISIONS 15.01 Nonalienation of Benefits 15.02 Benefits Paid Solely from the Trust Fund 15.03 No Contract of Employment 15.04 Incompetency 15.05 Missing Recipients 15.06 Mergers, Consolidations and Transfers of Plan Assets 15.07 Claim Procedures 15.08 Cooperation of Participants 15.09 Applicable Law 15.10 Gender and Number 15.11 Headings 15.12 Veterans’ Rights Upon Re-Employment 52 52 52 52 52 52 52 53 54 54 54 54 54 APPENDIX A-1 TOP HEAVY PROVISIONS APPENDIX A-2 INTERNAL REVENUE CODE REQUIREMENTS OLIN CORPORATION CONTRIBUTING EMPLOYEE OWNERSHIP PLAN Restated and Amended as of December 1, 2003 INTRODUCTION The Olin Corporation Contributing Employee Ownership Plan (the “Plan”) is a stock bonus plan that includes a cash or deferred arrangement and includes an “employee stock ownership plan” component (an “ESOP”) within the meaning of Section 4975(e)(7) of the Internal Revenue Code of 1986, as amended (the “Code”).The ESOP portion of the Plan is designed to invest primarily in employer securities as defined in Section 409(l) of the Code. The Plan is amended and restated in this Plan document, the terms of which shall be effective as of December 1, 2003.The rights of Employees terminating service prior to this Restatement Effective Date shall be governed by the terms of the Prior Plan in effect as of the date the employee terminated service, provided, however, that if the Employee retains an Account under this Plan after its Restatement Effective Date, the administration, timing and valuation of the distribution of such Account shall be determined under the terms of this Plan. The participation of each Participating Employer in this Plan shall be limited to providing benefits for Participants who are or have been in the employ of such Participating Employer and its Affiliated Companies.Contributions by a Participating Employer shall be determined on the basis of Participants who have been employed by that particular Participating Employer.The Plan shall be administered as a single plan and not as separate plans of the Company and each Participating Employer.All contributions made by the Company and by Participating Employers under the Plan, together with any increment attributable thereto, shall be used to pay benefits to Participants under the Plan in accordance with the provisions of the Plan and without regard to which Participating Employer or Participating Employers have funded the particular Participant’s benefits. The purposes of the Plan are to encourage thrift on the part of employees by furnishing them with a means to save for the future, and to give Participants an opportunity to acquire Company Stock and thus become more interested in the affairs of the Company and their Participating Employer. BRIEF HISTORY Olin Corporation established the Plan effective July 1, 1964.The Plan was established as a savings plan for eligible employees and was originally known as the Olin Employee Incentive Thrift Plan.Effective June 12, 1989, the Plan, which was then a stock bonus plan with a cash or deferred arrangement, was renamed the Olin Corporation Contributing Employee Ownership Plan and was amended to include the ESOP portion of the Plan.The Plan was thereafter amended from time to time prior to this restatement. Effective as of February 8, 1999, the date of the spin-off of Arch Chemicals, Inc. (“Arch”) from the Company, the Plan was converted into a multiple employer plan covering the employees of Olin and its Affiliated Companies, and employees of
